DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated June 17, 2021.  Claims 1-4 and 6-16 are presently pending and are presented for examination.  Of these claims, claims 6-11 are withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 13, 2018 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of U.S. Patent Publication No. 2019/0035274, to Sabagh et al. (hereinafter Sabagh), in view of U.S. Patent No. 8,943,187, to Saylor.

As per claim 1, and similarly with respect to claims 12 and 13, Lui discloses a parking assistance service management device that manages a parking assistance service in which an agent provides parking assistance for a vehicle of a service user (e.g. see Abstract), the parking assistance service management device comprising: circuitry programmed to: receive user information including information indicating a position of the vehicle from a terminal of the service user (e.g. see Figs. 1 and 2A-2E, and paragraphs 0032-0034, wherein a DPIMS server computer 102 is provided which includes a plurality of parking assets either known or discovered, the computer is in communication with a parking asset requestor 105 which includes an application such that both of which receives (i.e. reception units) user information and location data from a GPS unit of the parking asset requestor, the location data indicating a location of the requester with respect to the parking asset); select the agent providing the parking assistance for the vehicle based on the user information including the information indicating the position of the vehicle (e.g. see Figs. 1 and 2A-2E, and paragraphs 0036-0038, wherein the DPIMS server computer provides to the parking asset requestor 105 data pertaining to location and information of available mobile valet services 107, with respect to the requestor; also, with respect to information indicating a position of the vehicle, see para(s). 0008-0009, ; transmit the information indicating the position of the vehicle to the terminal of the agent (e.g. see Figs. 1 and 2A-2E, and paragraphs 0039-0046, wherein the DPIMS server computer provides to a selected mobile valet service the location of the requestor).  
Lui fails to disclose transmit enablement data to the terminal of the agent, the enablement data being data for allowing the agent to operate the vehicle using the terminal of the agent.  However, Saylor teaches transmitting a “valet key” to a non-owner of the vehicle for the purpose of unlocking and starting the vehicle (e.g. see Fig. 1E, and Col. 3, lines 19-32).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the valet system of Lui to include transmitting access permission to a valet service provider for the purpose of allowing the service provider to valet the vehicle and secure the vehicle upon completion. 

As per claim 2, Lui, as modified by Saylor, teaches the features of claim 1, and Lui further discloses wherein the information indicating the position of the vehicle is repeatedly acquired from the terminal of the service user, e.g. Liu discloses a user device, which would be associated a user vehicle, including a location processor 715 (e.g. see Fig. 7, and paragraph 0069).  Liu further discloses location of the user is determined and indicated by marker 201, and further indicates the distance and travel time between the user and a parking asset or provider (e.g. see Fig. 2C).  Finally, Liu further discloses that the system is continually updated based upon inputs from customers, which would include a current location (e.g. see Fig. 0006).  

As per claim 4, Lui, as modified by Saylor, teaches the features of claim 1, and Lui further discloses wherein the circuitry is programmed to select, based on the position of the vehicle and positions of each of a plurality of agent candidates, the agent to provide the parking assistance for the vehicle from the plurality of agent candidates (e.g. see rejection of claim 1, wherein parking asset requestor selects the mobile valet service to be utilized through the application and ultimately the DPIMS, the selection would be based upon location of the vehicle and mobile valet services made available based upon the location of the vehicle).

As per claim 14, Lui, as modified by Saylor, teaches the features of claim 1, and Saylor further teaches wherein the enablement data includes authentication information configured to allow the agent to start an engine of the vehicle with the terminal of the agent (e.g. see Fig. 1E, and Col. 3, lines 19-32, wherein Saylor teaches transmitting a “valet key” to a non-owner of the vehicle for the purpose of unlocking and starting the vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the valet system of Lui to include transmitting access permission to a valet service provider for the purpose of allowing the service provider to valet the vehicle and secure the vehicle upon completion. 

As per claim 15, Lui, as modified by Saylor, teaches the features of claim 2, and Lui further discloses wherein the information indicating the position of the vehicle is repeatedly acquired from the terminal of the service user until the agent reaches the position of the vehicle, e.g. Liu discloses a user device, which would be associated a user vehicle, including a location processor 715 (e.g. see Fig. 7, and paragraph 0069).  Liu further discloses location of the user is determined and indicated by marker 201, and further indicates the distance and travel time between the user and a parking asset or provider (e.g. see Fig. 2C).  Finally, Liu further discloses that the system is continually updated based upon inputs from customers, which would include a current location (e.g. see Fig. 0006) and until the vehicle reaches the destination where the purchase is finalized.  

As per claim 16, Lui, as modified by Saylor, teaches the features of claim 2, and Lui further discloses wherein the vehicle is on the move, and the information indicating the position of the vehicle is repeatedly acquired from the terminal of the service user until the agent reaches the position of the vehicle, e.g. Liu discloses a user device, which would be associated a user vehicle, including a location processor 715 (e.g. see Fig. 7, and paragraph 0069).  Liu further discloses location of the user is determined and indicated by marker 201, and further indicates the distance and travel time between the user and a parking asset or provider (e.g. see Fig. 2C).  Finally, Liu further discloses that the system is continually updated based upon inputs from customers, which would include a current location (e.g. see Fig. 0006) and until the vehicle reaches the destination where the purchase is finalized.  

Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu, in view of Saylor, and in further view of U.S. Patent Publication No. 2019/0035274, to Sabagh et al. (hereinafter Sabagh).

As per claim 3, Lui, as modified by Saylor discloses the features of claim 1, but fails to particularly disclose wherein the transmission unit transmits, to the terminal of the agent, information for specifying the vehicle to be displayed on a display of the terminal of the agent.  However, Sabagh teaches a valet parking system 10 that stores vehicle information, such as an image of the vehicle to be valeted, for use by the valet system (e.g. see paragraph 0031, 0036).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the valet system of Lui to include transmitting an image of the vehicle to be valeted for the purpose of proper identification and rendering of valet services.

As per claim 5, Lui, as modified by Saylor discloses the features of claim 1, but fails to particularly disclose further comprising an issuing unit configured to issue enablement data to the terminal of the agent, the enablement [data] being for allowing the agent to operate the vehicle by using the terminal of the agent.  However, Sabagh teaches a valet parking system 10 that is provided control of the vehicle by the vehicle owner (e.g. see paragraph 0042).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the valet system of Lui to include providing control of the vehicle to the valet for the purpose of reducing a possibility of key loss and securing of the vehicle upon parking.

Response to Arguments
Applicants first argues, with respect to the independent claims, that the DPIMS of Liu does not select the valet service provider based upon the position of the requester.  However, in one embodiment of the present invention, an on-demand mobile valet service is provided (e.g. see para(s). 0008-0009).  While it is suggested that a meeting location could be used to transfer operation of a vehicle to the mobile valet service (e.g. see para. 0042), it would be expected that users would also request valet service at a given location meaning that their location would be provided to the valet service, particularly at high demand service areas (e.g. see para. 0041).  Finally, as shown in Figs. 2A-C, and paragraph 0034, the DPIMS does provide a list of available service providers based upon a selected radius by the user.  Accordingly, the DPIMS does 
Second, Applicants argue, with respect to the independent claims, that Liu fails to disclose transmission of enablement data to a terminal of an agent, the enablement data being data for allowing the agent to operate the vehicle using the terminal of the agent.  The Office agrees.  However, this argument is moot in view of new grounds of rejection, based upon U.S. Patent No. 8,943,187, to Saylor.
Finally, Applicants argue that Liu fails to disclose the features of claim 2, specifically that the information indicating the position of the vehicle is repeatedly acquired from the terminal of the service user.  However, Liu discloses a user device, which would be associated a user vehicle, including a location processor 715 (e.g. see Fig. 7, and paragraph 0069).  Liu further discloses location of the user is determined and indicated by marker 201, and further indicates the distance and travel time between the user and a parking asset or provider (e.g. see Fig. 2C).  Finally, Liu further discloses that the system is continually updated based upon inputs from customers, which would include a current location (e.g. see Fig. 0006).  Accordingly, Liu discloses that the vehicle location information is repeatedly acquired, which the Office notes may only include two times, which is provided by a terminal of the user for the purpose of updating the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JAMES M MCPHERSON/Examiner, Art Unit 3669